QBfficeof tty Bttornep &herd
                                            Mate      of Eexae
DAN MORALES
 ATTORSEI
       GENERAL                                  June 13, 1996

     Mr. James R Wilson                                  Opinion No. DM-QOO
     Director
     Texas Depar&ment of Public Safety                   Re: Whether a parent or guardian who
     P.O. Box 4087                                       teaches a driver education course under
     Austin, Texas 78773-0001                            section 7A of article 6687b, V.T.C.S., must
                                                         be licensed under article 4413(29c),
                                                         V.T.C.S., and related questions (RQ-866)

     Dear Mr. Wilson:

             On behalf of the Texas Department of Public Safety (“department”) you a&
     several questions about Senate Bii 964 of the Seventy-fourth Legislature, which regulates
     the teaching of driver education. Act of May 29, 1995, 74th Leg., RS., ch. 1009, $ 1,
      1995 Tex. Sess. Law Serv. 5047. You first ask whether a parent or legal guardian who
     teaches a driver education course approved by the Department of Public Safety under
     section 7A of article 6687b, V.T.C.S.,’ must be licensed as a commercial driver training
     school and otherwise meet the requirements of V.T.C.S. article 4413(29c), section 10.
     Section 7A, adopted by Senate Bill 964, provides as follows:
                     ‘(a) The Department by rule shall provide for approval of a
                 driver training course given by the parent or legal guardian of a
                 person who is required to complete successllly a driver training
                 course to obtain a Class C license. The rules must provide that:
                           (1) the parent or guardian be a licensed driver;

                           (2) the student driver spend a minimum number of hours in:

                               (A) classroom instruction; and

                               (B) behind-the-wheel instruction;



              WIGSeventy-kwth Legislahwercpalcd article6687b, V.T.C.S., and xmwted its provtsionsin
      chapter 521 of the Transportationcode, as part of the ongoing revision of the slate’s general statutes
      without substantivechange. Act of May 1, 1995,74th Leg., RS., ch. 165.58 1,24, 1995 Tex. Sess. Law
      Serv. 1025, 1870. The repeal of arliclc 668%. V.T.C.S., by Ihe TmnsporlationCode does not alkt
      ameodmentsto axtide 6687b by the Seventy-foti Legislature. God Code 8 311.031. The amendments
      arcprservcdandgivcneffcctaspartofthecodeprovisionthatrcviscdtheamendcd~tute.                  Inthis
      opinion, we will referto the provisionyou inquireaboutas section7A of formerarlicle6687b, V.T.C.S.
Mr. James R. Wilson - Page 2                   (DM-400)




                    (3) the parent or guardian not be convicted of:

                       (A) criminally negligent homicide; or

                       (B) driving while intoxicated; and

                   (4) the parent or guardian not be disabled because of
               mental illness.
               (b) The Department may not approve a course unless it
          determines that the course materials are at least equal to those
          required in a course approved by the Central Education Agency,
          except that the Department may not require that:

                    (1) the classroom instruction be provided in a room having
               particular characteristics or equipment; or

                    (2) the vehicle used for the behind-the-wheel instruction
               have equipment other than the equipment otherwise required by
               law for operation of the vehicle on a highway while the vehicle is
               not being used for driver training.
               (c) The rules must provide a method by which:

                    (1) approval of a course is obtained, and

                    (2) an applicant submits proof of completion of the course.
                (d) Completion of a driver training course approved under this
          section has the same effect under this Act as completion of a driver
          training course approved by the Central Education Agency.z

Act ofMay 29, 1995, R.S., ch. 1010, 5 30, 1995 Tex. Sess. Law Serv. 5047,5064.

        Persons who must successfilly complete a driver training course to obtain a class
C license are described in the following provision:

              (a) The Department may license a person as a Class C driver
           who is under the age of eighteen (18) years, provided the person:

                    (1) is sixteen ( 16) years of age or older
                     (2) has submitted to the Department a driver education
               certificate provided for by Section 94 Texas Driver and Tratlic
               Safety Education Act (Article 4413(29c), Vernon’s Texas Civil


        ZArefcrcncein law to the CentralEducationAgencymeans the Texas EducationAgency. Act of
May 27, 1995,74th Leg., RS., ch. 260,§ SO,1995 Tex. Sess. Law Serv.2207,2504.




                                              p. 2195
Mr. James R. Wilson - Page 3                       (DM-400)




                 Statutes), indicating that the person has completed and passed a
                 driver education course approved by the Department under
                 Section 7A of this Act or by the Central Education Agency;’
                      (3) has obtained a high school diploma or its equivalent or
                 is a student enrolled in a public, home, or private school who
                 attended school for at least 80 days in the fall or spring semester
                 preceding the date of application, or has been enrolled for at
                 least 45 days, and is currently enrolled, in a program to prepare
                 persons to pass the high school equivalency exam; and

                       (4) has passed the examination required by Section 10 of
                 this Act.4

Act of May 29, 1995, R.S., 1009, 5 25(a)(2), 1995 Tex. Sess. Law Serv. 5047, 5061-62
(amending section 7 of article 6687b, V.T.C.S., now codified as section 521.204 of the
Transportation Code).J

         Article 4413(29c), V.T.C.S., requires the Texas Education Agency to license and
regulate driver training schools and driver training instructors. V.T.C.S. art. 4413(29c),
3 2. Section 10 of article 4413(29c) provides that “[a] person may not operate a driver
training school unless a driver training school license for the school has been secured.”
The term “driver training school” in section 10 includes “driver education school” and
“driving safety school” as defined in section 3 of article 4413(29c), V.T.C.S. Id. 5 3(4),
(5), (7), (IS), (21). A “driver education school” is defined as

           an enterprise that maintains a place of business or solicits business in
           this state, that is operated by an individual, association, partnership,
           or corporation for the education and training of persons at a primary
           or branch location
Id. § 3(18). A “driving safety school” is defined in similar terms. Id. 5 3(21). Section 13
of article 4413(29c) states the criteria that a driver education school must meet to be
licensed by the Texas Education Agency. A “driver training course” given pursuant to


        ?Yee note 2.

        ?Section 10 of article 6687b. V.T.C.S. has been mcodifii as TmnsporlationCode sections
521.161 and 521.163 through,166. See note 1. Section521.161 ofthe TransportationCode requitesthe
Depammat of Public Safelyto examineeach applicantfor a driver’slicense. Transp.code 5 521.161(a).
The examinationmost include a M of the applicant’svision, abilityto identifyand understandhighway
signs, and knowledgeof the t&tic Lawsof the state; a demonstrationof the individual’sability to operate
the motor vehicle, and any additional examination the department finds necessaryto de&mine the
applicant’sfitness to operatea motorvehicle safely. Id. 5 521.161(b).

        %ee note 1.




                                                    p. 2196
Mr. James R. Wilson - Page 4                      (DM-400)




section 7A of article 6687b, V.T.C.S., by the parent or legal guardian to a child or ward
does not fit the above definition of “driver education school.” Some of the requirements
that a driver education school must meet to secure a license would be irrelevant to “a
driver training course” given by a parent or legal guardian. For example, a driver
education school must have “adequate . instructors to provide training of good quality,”
V.T.C.S. art. 4413(29c), 5 13(a)(2), provide “a copy of the schedule of tuition, fees,
retimd policy, and other charges, id. 5 13(a)(4), and be “financially sound and capable of
tUilling its commitments for training,” id. $ 13(a)(8). A parent or legal guardian who
teaches a “driver training course” approved by the Department of Public Safety under
section 7A of article 6687b, V.T.C.S., is not required to be licensed as a commercial
driver training school and otherwise meet the requirements of section 10, article
4413(29c), V.T.C.S. Of course, the “driver training course” taught by a parent or legal
guardii must meet the requirements set out in section 7A in order to be approved by the
department.

        You next ask whether the parent or legal guardian who teaches such a driver
training course must be involved in “home school” instruction of the person to be taught.6
This question arises because of remarks by Representative Horn who proposed the
amendment to Senate Bill 964 that added section 7A.’ Senate Bill 964 was introduced as
a comprehensive bill to reform and overhaul driver safety and education. Representative
Horn stated that his amendment “allows for home schoolers to be able to have their
parents teach them or to attend their public school that offers this course.“* He did not
say that his amendment would allow only home-schooled children to be taught to drive by
their parent or guardian, but information submitted to us in connection with tbis opinion
request indicates that the amendment was understood to apply only to home-schooled
children.

       Nothing in the wording of section 7A limits its effect to the parent or legal
guardian of a home-schooled child. It applies to “‘the parent or legal guardian of a person
who is required to complete successfully a driver training course to obtain a class C

         6Thc Texas Supreme Court has held that a home school can k a private school within the
statutoryexceptionto the compulsoryattendancelaw, so long as childrenare taughtin a bona fide manner
from curriculumdesigned to meet basic educationgoals. TcxacEducorion Agency Y. Leeper, 893 S.W.Zd
432 flex. 1994);see Educ. Code 5 25.086(a) (exemptinga child from requirementsof compulsoryschool
allendance if the child attends a privateor parochialschool that includes in its course a study of good
citizenship).

         ‘RepresentativeHornproposeda floor amendmentto SenateBill 964 consisting of section 7A of
article 6687h, V.T.C.S., and conforming amendments 10 other sections of the bill. The proposed
amendmentwas adoptedhy the House of Representativeswithout objection. H.J. of Tex., 74th Leg., at
3064-65 (1995).

       %&ate on S.B. 964 on the Floor of the House, 74th Leg., RS. (?&y 19, 1995) (tape available
fromthe House Video/AudioServicesOffice).




                                                   p. 2197
Mr. James R. Wilson - Page 5                     (DM-400)




license.” Act ofMay 29, 1995, R.S., ch. 1009, $30, 1995 Tex. Sess. Law Serv. 5047,
5064. Any person who is at least sixteen years of age but under the age of eighteen must
submit a certificate indicating successtU completion of a driver education course to obtain
a class C driver’s license. See Tramp. Code 8 521.204 ur amended by Act of
May 29, 1995, 74th Leg., R.S., ch. 1009, 3 25(2), 1995 Tex. Sess. Law Serv. 5061-62.
The language of section 7A includes the parents or guardians of all such persons.

         If the language of a statute is unambiguous, the intent of the legislature must be
sought in the plain and common meaning of the words and terms used. Sorokolit Y.
Rho&s, 889 S.W.2d 239 (Tex. 1994). When interpreting a statute, a court seeks to
etlbctuate the “collective” intent or purpose of the legislators who enacted the legislation.
Soykin v. Stare, 818 S.W.2d 782, 785 (Tex. Grim. App. 1991). To accomplish this, it
necessarily focuses its attention on the literal text of the statute, “because the text of the
statute is rhe law in the sense that it is the only thing actually adopted by the legislators,
probably through compromise.” Id. (emphasis in ~riginaJ).~ If the meaning of the
provision should have been plain to the legislators who voted on it, the courts ordinarily
give effect to that plain meaning. Id. Although section 3 11.023 of the Government Code
authorizes the courts to consider legislative history, whether or not the statute is
ambiguous on its face, when the statute is not ambiguous, the courts should not rely on
that authority to change the provisions of the statute. Id. at 789, n.4. Accordingly, giving
effect to the plain language of section 7A, we conclude that it does not require the parent
or legal guardian who teaches a driver training course to be involved in “home school”
instruction of the person to be taught.10

         You next ask whether the Texas Education Agency may provide to the
Department of Public Safety the certificates of course completion for those persons who
have successtidly completed courses under section 7A of article 668713. Section 9A of
article 44 13(29c), enacted by Senate Bill 964, provides in part:

               The agency shall print and supply to licensed and exempt driver
           education schools serially numbered driver education certificates to
           be used for certifying completion of an approved driver education
           course for the purposes of Section 7(a), Chapter 173, Acts of the
           47th Legislature, Regular Session, 1941 (Article 6687b, Vernon’s

        me conferencecommitteeappointedto adjustthe differencesbetweenthe Senateand the House
of Representativeson SenateBill 964 approvedthe adoptionof section 7A. Bill File, S.B. 964,74tb Leg.,
R.S. (1995) (tiled in LegislativeReferenceLibrary).

         toWehave receiveda numberof lettersfrom membersof the public who raise serious questions
aboutthe wisdom of section7A. Subjectto constitotionallimitations,the legislaturehas powerto declare
the public policy of the state. Scarborough v. Pqwe, 198 S.W.Zd917 flex. Civ. App.-San Antonio
1947, wit refd); see McCain v. Yost, 284 S.W.Zd898 (Tex. 1955);McGregorv. Clmvson,506 S.W.Zd
922 flex. Civ. App.-Waco 1974, no wit). Argumentsaboutchanging the policy refkcted in section 7A
shouldbe addwsed to the legislatore.




                                                  p. 2198
Mr. James R. Wilson - Page 6                       (DM-400)




           Texas Civil Statutes) [now codified as section 521.204 of the
           Transportation Code].

Id. $9A (adopted by Act ofMay 29, 1995,74th Leg., R.S.: ch. 1009 $9, 1995 Tex. Sess.
Law Serv. 5050).Former section 7(a) of article 6687b, V.T.C.S., was amended by Senate
Bill 964 to provide as follows:

               (a) The Department may license a person as a Class C driver
           who is under the age of eighteen (18) years, provided the person:

                        (1) is sixteen (16) years of age or older;

                      (2) has submitted to the Department a driver education
                certiticate provided for by Section 94 Texas Driver and TrafEc
                Safety Education Act (Article 4413(29c), Vemons Texas Civil
                Statutes), indicating that the person has completed and passed a
                driver education course approved by the Department under
                Section 7A of this Act or by the Central Education
                Agency;“. . [has obtained high school diploma or is enrolled in
                program to obtain it and has passed examination required by
                driver’s license law].
Act of May 29, 1995, 74th Leg., R.S., ch. 1009, § 25(2), 1995 Tex. Sess. Law Serv.
5047, 5061-62 (amending section 7 of article 6687b, V.T.C.S., now codified as section
521.204 of the Transportation Code). Former section 7(a) of article 6687b, V.T.C.S, as
amended by Senate Bill 964, shows that the legislature intended a person to receive a
driver education certiftcate provided for by section 9A of article 4413(29c), V.T.C.S., if
the person has completed and passed a driver education course approved by the
department under section 7A. Moreover, section 7A(d) provides that completion of a
driver training course approved under that section “has the same effect     as completion
of a driver training course approved” by the Texas Education Agency. Section 9A must
be read in harmony with the other provisions of Senate Bill 964. Barr v. Bernhmd, 562
S.W.Zd 844 (Tex. 1978); Black v. American Bankers Ins. Co., 478 S.W.2d 434 (Tex.
1972). Senate Bill 964 contemplates that certificates of course completion will be made
available to persons who have successfully completed courses under section 7A of article
6687b,V.T.C.S. Act of May 29, 1995, 74th Leg., R.S., ch. 1009, § 30, 1995 Tex. Sess.
Law Serv. 5047, 5064. Some cooperation between Texas Education Agency and the
department will be necessary to carry out this legislative purpose. We believe that the
Texas Education Agency may provide to the Department of Public Safety the certificates
of course completion for those persons who have successfully completed courses under
section 7A of article 6687b.



        llSec note 2.




                                                  p. 2199
Mr. James R. Wilson - Page 7                  (DM-400)




        YOUfinally ask whether the department may, by rule, set out the minimum course
curriculum elements required for approval of a course of driver education by a parent or
legal guardian under section 7A of article 6687b. In our opinion, section 7A authorizes
the department to adopt a rule stating the minimum course curriculum elements required
of a driver training course under section 7A.

         Section 7A(a) provides that the department “by rule shall provide for approval of a
driver training course given by the parent or legal guardian,” setting out certain provisions
that the rules must include, and section 7A(c) requires the department’s rules to provide a
method by which approval of a course is obtained. Section 7A(b) states that the
department “may not approve a course unless it determines that the course materials are at
least equal to those required in a course approved by the      [Texas] Education Agency,”
stating certain provisions that the rules may not include. To implement section 7A(b), the
department must be able to identify the minimum course materials that meet the statutory
standard, and we believe that it may adopt a rule listing and/or describing these materials.
Accordingly, the department’s rule-making authority under section 7A authorizes it to
adopt a rule setting out the minimum course curriculum elements required for approval of
a course of driver education by a parent or legal guardian pursuant to that section. The
department’s rules must be consistent with the express provisions of section 7A. A parent
or legal guardian will not be authorized to teach a driver education course to a child until
the department’s rules are in place and the department has approved the particular course
to be given by the parent or guardian.


                                   SUMMARY

               The Seventy-fourth Legislature enacted Senate Bill 964, which
          added section 7A to former article 6687b, V.T.C.S., now codified as
          Transportation Code, chapter 521.          Section 7A requires the
          Department of Public Safety to provide by rule “for approval of a
          driver training course given by the parent or legal guardian” of a
          person who must complete a driver training course to obtain a class
          C license. The parent or legal guardian who teachers such a driver
          training course is not required to be licensed as a commercial driver
          training school pursuant to article 4413(29c), V.T.C.S., nor must the
          parent or legal guardian be involved in the “home school” instruction
          of the person to be taught a driver training course. The Texas
          Education Agency may provide to the Department of Public Safety
          certificates of course completion for those persons who have
          successtblly completed courses under section 7A of article 6687b.
          The department may, by rule, set out the minimum course curriculum
          elements required for approval of a course of driver education to be
          taught by a parent or legal guardian under section 7A of article
          6687b, V.T.C.S. A parent or legal guardian will not be authorized to



                                              p. 2200
Mr. JarnesR. Wilson - Page 8                 (DM-400)




          teach a driver education course to a child until the department’s rules
          are in place and the department has approved the particular course to
          be given by the parent or guardian.




                                                     DAN     MORALES
                                                     Attorney General of Texas

JORGE VEGA
Fist Assistant Attorney General

SARAH J. SHJRLEY
Chair, Opinion Committee

Prepared by Susan L. Garrison
Assistant Attorney General




                                             p. 2201